 



EXHIBIT 10.3
November 7, 2007
Mr. Stuart Grant
240 Summer Street
Norwell, MA 02061
RE: Amendment to Employment Letter Agreement for Stuart Grant Dated July 23,
2007.
Dear Mr. Grant:
     This letter amendment (the “Amendment”) effective as of the date above,
will serve to amend the letter agreement dated July 23, 2007 (the “Agreement”)
regarding the terms and conditions of your employment with BioCryst
Pharmaceuticals, Inc. (the “Company”).
          1. Section 2(c) of the Agreement shall be deleted in its entirety and
the following paragraphs shall be substituted in lieu thereof:
          2(c) In addition to the basic compensation set forth in (a) and
(b) above, Employee shall be entitled to receive such other benefits and
perquisites provided to other executive officers of BioCryst which benefits may
include, without limitation, reasonable vacation (currently 4 weeks), sick
leave, medical benefits, life insurance, and participation in profit sharing or
retirement plans.
Notwithstanding anything to the contrary contained herein, the Company and the
Employee hereby agree that in lieu of the standard executive relocation policy
provisions, the Employee will maintain his current home in the Boston area and
secure an apartment in the Research Triangle Park area and the Company agrees to
provide the following travel perquisites for the Employee under the terms set
forth below:
               (i) Coverage of temporary living expenses for a period of three
months beginning on Employee’s initial start date with the Company;
               (ii) Flight expenses for coach class travel between Boston and
Research Triangle Park for a period of three months beginning from Employee’s
initial employment with the Company;
               (iii) Shipment of selected goods from Boston to Employee’s
Research Triangle Park apartment, in such amounts as to be reasonably approved
by Company;
               (iv) Flight expenses for coach class travel from Research
Triangle Park to Boston on an every other week basis during the initial
three-year term of Employee’s contract, or until earlier termination of the
Agreement; and
               (v) Gross- up to cover taxes on the items listed above.
The parties further agree that the Company’s obligation with respect to total
travel expenses set forth in (iv) above shall not exceed $20,000.00 per year,
with the first-year-period beginning on July 23, 2007.
If at any time during the Employee’s employment with the Company as Chief
Financial Officer, the housing market improves such that Employee is able to
sell his residence in the Boston area, then upon agreement by both parties,
Employee may relocate to the Research Triangle Park area and take advantage of
the executive relocation policy in effect as of the date hereof; provided,
however, that the total compensation paid to
 84

 



--------------------------------------------------------------------------------



 



Employee under such executive relocation policy shall be reduced by the amount
of total compensation already paid to Employee in travel perquisites as set
forth above.
          2. All other terms and conditions of the Agreement shall remain in
full force and effect.
          3. The Agreement together with this Amendment constitutes the entire
agreement between the parties relating to the employment of the Employee by the
Company and there are no terms relating to such employment other than those
contained in the Agreement, as amended by this Amendment.
[Signature Page to Follow]
 85

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth our understanding, please signify your
acceptance of such terms by executing this Agreement, thereby signifying your
assent, as indicated below.
Yours very truly,
/s/ Jon P. Stonehouse
Address:
2190 Parkway Lake Drive
Birmingham, Alabama 35244
AGREED AND ACCEPTED, as of this 7th day of November, 2007
/s/ Stuart Grant
Address:
240 Summer Street
Norwell, MA 02061

 